UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

S_AMUEL JAMES SAELI,
Plaintiff,
DECISION AND OR.DER
V. 17-CV*6221

CHAUTAUQUA coUNTY, NY, _et al. ,
Defendants.

 

Preliminary Statement

Pro se plaintiff Samuel James Saeli (“plaintiffV or “Saeli”)
brought this action 'pursuant to 42 U.S.C. § 1983, alleging
violations of his Eighth and Fourteenth Amendment rights. §ee
Compl.r(Docket # JJ. Currently pending before the Court are
plaintiff’s motions to appoint counsel (Docket # 29); to impose
sanctions (Docket # 30); and to extend time (Docket # 43). At the
plaintiff’s request, a status conference was held on March 26,
2019, at which the Court ordered that certain discovery be provided
to the plaintiff and stayed further discovery until a decision is
made on a forthcoming motion for summary judgment. §ee Docket #
47. For the following reasons, plaintiff's motion to appoint
counsel is denied without prejudice to renew, the motion to impose
sanctions is denied as moot, and the motion to extend time is
denied as moot.

Discussion

Motion to Appoint Counsel (Docket # 29): Saeli alleges that

 

the defendants instituted a handcuffing policy that resulted in

nerve damage, used excessive force on him unnecessarily after he
fainted. in the shower, denied. him. adequate medical care, and
maintained his jail cell in such condition that mold and rust
formed and “the water in the toilet was beginning to freeze.” §ee
Compl- (Docket # 1).

In his motions plaintiff argues he needs court-appointed
counsel because he lacks legal training, access to “legal services
and references”, and because the “1egal aspects of this matter are
complex.” Docket # 29. “Volunteer lawyer time is a precious

commodity” that “should not be allocated arbitrarily.” Cooper v.

 

A Sargenti Co., Inc., 877 F.Zd 170, 172 (2d Cir. 1989). There are
far more pro se cases in this district than there are attorneys to

represent the litigants. See Burgos v. Hopkins, 14 F;Bd 787, 789

 

(2d Cir. 1994). Nevertheless, a court has the discretion to
appoint counsel to represent indigent litigants pursuant to 28
U.S.C. § 1915(e) when the facts of the case warrant it. Sears,

Roebuck a Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

 

23 (2d Cir. 1988); see also In re Martin-Trigona, 737 F.2d 1254,

 

1260 (2d Cir. 1984). The Second Circuit set forth the factors to
be considered in deciding whether or not to assign counsel in Hodge

v. Police Officers:

 

[T]he district judge should first determine whether the
indigent’s position seems likely to be of substance.
If the clainl meets this threshold_ requirement, the
court should then consider the indigent’s ability to
investigate the crucial facts, whether conflicting

evidence implicating the need for cross-examination
will be the major proof presented to the fact finder,
the indigent’s ability to present the case, the
complexity of the legal issues, and any special reason
in the case why appointment of counsel would be more
likely to lead to a just determination.

802 F.ZG, 58, 61»62 (Zd Cir. 1986).
In applying the Hodge factors, l believe plaintiff's
allegations satisfy the initial threshold showing of merit of

plaintiff’s allegations. See, e.g.,r Usavage v, Port Authority of

 

 

New York and New Jersey, 932 F. Supp. 2d 575, 597 (S.D.N.Y. 2013)
(denying defendants’ summary judgment motion on the question of
plaintiff’s nerve damage from too-tight handcuffs); Maguire v.
Coughlin, 901 F. Supp. 101, 104-05, 107 (N.D.N.Y. 1995) (denying
defendants' summary judgment motion as to plaintiff’s claim for
“constitutionally inadequate cell conditions” where plaintiff
complained his cell was cold and he was not given bed linens).1
However, after reviewing the complaint and considering the nature
of the factual and legal issues involved as well as plaintiff's
ability to present his claims, I conclude that appointment of
counsel is not warranted at this time.

Plaintiff’s pro se complaint is clearly written and
adequately describes the events that led to his alleged injuries,

even despite plaintiff’s lack of legal training. In additionr

 

1 In assessing these claims for the purpose of appointment of counselF the Court
expresses no opinion as to whether plaintiff’s claims can withstand motions to
dismiss or for summary judgment.

plaintiff has filed several motions, all of which are well-written,
easy to comprehend and contain appropriate legal citations to
support his position and arguments. Plaintiff appears sufficiently
knowledgeable and equipped to understand and proceed with this

litigation. See Castro v. Manhattan E. Suite Hotel, 279 F. Supp.

 

2d 356, 358 (S.D.N.Y. 2003) (denying appointment of counsel where
“the case does not present novel or overly complex legal issues,
and there is no indication that [plaintiff] lacks the ability to
present his case”).

Given the limited resources available with respect to pro
bono counsel, the Court finds no “special reason” why appointment
of counsel now would be more likely to lead to a just

determination. See Boomer v. Deperio, No. 03-CV-6348L, 2005 WL

 

15451, at *1-2 (W.D.N.Y. Jan. 3, 2005) (denying motion to appoint
counsel despite plaintiff’s claims that the matter was complex and

he had a limited knowledge of law); Harris v. McGinnis, No. 02

 

CiV. 6481f 2003 WL 21108370, at *2 (S.D.N.Y. May l4, 2003) (denying-
motion for appointment of counsel where plaintiff “offered no
special reason_ why appointment of counsel would increase the
likelihood of a just determination”). At this juncture, I do not
see a need for appointment of counsel. Should_ he need to,
plaintiff may consult with the Western District’s pro se office
attorneys for questions on process and procedure. Plaintiff's

motion.to appoint counsel (Docket # 29) is denied without prejudice

4

to renew later in this litigation.

Motion for Sanctions (Docket # 30): Plaintiff sought to

 

impose default judgment as a sanction for the defendants’ alleged
failure to comply with discovery deadlines. §§§ Docket # 30.
Pursuant to an order of this Court issued on March 26, 2019 (Docket
# 47), directing that certain discovery be provided to plaintiff,

his motion for sanctions is denied as moot.

 

Motion to Extend Time (Docket # 43): On March 7, 2019,
plaintiff wrote to the Court to inform it that he would be absent
from Elmira Correctional Facility, where he is currently
incarcerated, for an unknown period of time and that his absence
might interfere with -the impending status conference and
scheduling deadlines. After determining when plaintiff would be
back at Elmira Correctional Facility, the status conference was
held on March 26, 2019. Having assessed the case status and set
new deadlines in the Court's March 26, 2019 order (Docket # 47),
plaintiff's motion is denied as moot.

donclusion

For the foregoing' reasons, plaintiff’s motion. to appoint
counsel (Docket #- 29) is denied. without prejudice to renew;
plaintiff’s motion for sanctions (Docket # 30) is denied as moot;
and plaintiff’s motion to extend deadlines (Docket # 43) is denied

as moot.

SO ORDERED.

 

 

JONATHAN W. FELDMAN
nit States Magistrate Judge

Dated; March zg, 2019
Rochester, New York

